DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 9/16/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, the limitation recites the following compound:

    PNG
    media_image1.png
    153
    165
    media_image1.png
    Greyscale


Claim 1 recites the following limitation “ wherein the substituted of chemical formula 3 refers to replacement of at least one hydrogen by deuterium or a C1 to C4 alkyl group”
The compound in claim 16 refers to formula 3, where A1 and A3 are phenyl, and A2 is a substituted aryl group (anthracene) with two phenyl groups, the anthracene does not have one hydrogen replaced by an deuterium or a C1 to C4 alkyl group. As a result, claim 16 is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US Pub No. 2016/0028021) in view of Watanabe (US Pub No. 2013/0270530), Kawamura (US Pub No. 2008/0111473), Park (US Pub No. 2018/0301636), and Dijken (“High-Efficiency Phosphorescent Polymer LEDs” https://doi.org/10.1002/9783527621309.ch9)
	Regarding Claims 1-10, and 15, Zeng et al. teaches an OLED comprising a cathode 160, anode 115 [0044] and a light emitting layer comprising the following compounds [0072-0074]:
In page 37, para. 118-121, LA and LB are direct bond, GA and GB are dibenzothiophene or dibenzofuran. Formula III in regards to the claims, n1 is 1, n2 is 0, R1-R2, and R4-R7 are hydrogen, Y1 and Y2 are O or S.
In para. 130, Formula IV shows where G6 and G8 can be carbazole groups.

    PNG
    media_image2.png
    374
    518
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    99
    490
    media_image3.png
    Greyscale



	Zeng et al. is silent on the second compound represented by formula 2 and an electron transport layer comprising the third compound represented by formula 3, and the isomer configuration of formula 1.
	Watanabe et al. teaches dibenzothiophene and dibenzofuran structures bonded to an aromatic ring at the 2-position, which can provide high efficiency, low driving voltage and excellent durability [para. 20 is referring to formula 1 in para. 23-25, and it appears to be referring to the 2 position, in para. 23, examiner notes La bonding position to formula 1 appears to be the 2 position].
	Since Zeng et al. teaches GA and GB can be a dibenzothiophene and dibenzofuran bonded to an aromatic ring, it would have been obvious to one of ordinary skill in the art before the filing of the invention to bond the dibenzothiophene or dibenzofuran portion of Zeng et al. at the 2 positions as shown in formula 1 of Watanabe et al. in order to provide high efficiency, low driving voltage and excellent durability [0020].
	Kawamura et al. teaches anthracene derivatives as a electron transporting material [0027], which provides homogeneous light emission over a long period of time and which has a long lifetime [0001]. Kawamura et al. teaches the following formula:
In Para. 8, in regards to the formula in the prior art, R1-R3 can be hydrogen [0008], L1 can be phenylene [0008, 0024], Har is a triazine [0024], where c is 2 [0025], and R6 is aryl group [0025] 

    PNG
    media_image4.png
    174
    370
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    114
    81
    media_image5.png
    Greyscale



	Kawamura et al. teaches the following compounds:
In page 49, in regards to chemical formula 3, L3 to L5 are single bonds, A1 is unsubstituted phenyl, A3 is unsubstituted phenyl, A2 is a anthracene group, which is substituted with a t-butyl meeting the limitation of C1 to C4 alkyl

    PNG
    media_image6.png
    204
    357
    media_image6.png
    Greyscale


	Since Zeng et al. teaches the use of an electron transport layer and is open to a variety of materials [0172], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the electron transporting material of Kawamura et al. listed above in the electron transport layer of modified Zeng et al. in order to provide homogeneous light emission over a long period of time and which has a long lifetime [0001].
	Park et al. teaches a carbazole type compound [page 7] for a light emitting layer [0009] used in conjunction with another host compound which can provide improved lifespan for OLED devices [0073].

    PNG
    media_image7.png
    469
    395
    media_image7.png
    Greyscale



	Since modified Zeng et al. teaches the compound of Formula IV can comprise carbazole groups, it would have been obvious to one of ordinary skill in the art before the filing of the invention  to replace formula IV of modified Zeng et al. with the compound of Park et al. in order to provide a OLED with improved lifespans [0073].
Although modified Zeng et al. does not explicitly teach the compounds and substituents for chemical Formula 1, 2, and 3, modified Zeng et al teaches finite number of compounds and substituents for the OLED device; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired compound and substituents as it is merely the selection of a finite amount of recognized compounds and substituents for OLED devices in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Dijken et al. teaches in table 9.4 [page 321] a meta terphenyl has higher triplet energy than a para terphenyl group [page 321].
Since modified Zeng et al. teaches a compound with a para terphenyl and is concerned about providing a higher triplet energy [0162], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the para terphenyl group of modified Zeng et al. with a meta terphenyl group of Dijken et al. in order to provide a compound with a higher triplet energy [page 321].
	Regarding Claim 11, within the combination above, modified Zeng et al. is teaches the substituents of chemical formula 3 as the following:
Kawamura: page 43

    PNG
    media_image6.png
    204
    357
    media_image6.png
    Greyscale



	Since Zeng et al. teaches the use of an electron transport layer and is open to a variety of materials [0172], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize one of the triazine compounds of Kawamura et al. listed above in the electron transport layer of modified Zeng et al. in order to provide homogeneous light emission over a long period of time and which has a long lifetime [0001].
	Regarding Claim 12, within the combination above, modified Zeng et al. teaches wherein the electron transport layer further includes a dopant [0171-0173].
	Regarding Claim 13, within the combination above, modified Zeng et al. teaches wherein the organic optoelectronic device further includes a hole auxiliary layer between the anode and the light emitting layer [Fig. 1, 0044].
	Regarding Claim 14, within the combination above, modified Zeng et al. teaches a display device comprising the organic optoelectronic device as claimed in claim 1 [0051].
	Regarding Claim 16, within the combination above, modified Zeng et al. teaches a formula which meets the limitations for the following compound:

    PNG
    media_image8.png
    152
    169
    media_image8.png
    Greyscale


Although modified Zeng et al. does not explicitly teach the compounds of claim 16, modified Zeng et al teaches finite number of substituents for formula 1 [Kawamura: 0008, see rejection of claim 1]; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired substituents as it is merely the selection of a finite amount of recognized substituents for formula 1 and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
	Regarding Claim 17, within the combination above, modified Zeng et al. teaches  wherein at least one of A1 to A3 is a unsubstituted fused aryl group or an unsubstituted fused heterocyclic group [See rejection of claim 1]
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726